Order unanimously affirmed without costs. Memorandum: “The court’s determination regarding custody * * * based upon a first-hand assessment of the credibility of the witnesses after an evidentiary hearing, is entitled to great weight and will not be set aside unless it lacks an evidentiary basis in the record (see, Paul G. v Donna G., 175 AD2d 236, 237; D’Errico v D’Errico, 158 AD2d 503, 504; Lenczycki v Lenczycki, 152 AD2d 621, 623)” (Matter of Samuel L. J. v Sherry H., 206 AD2d 886, lv denied 84 NY2d 810). The record supports Family Court’s determination that the parties’ acrimonious relationship and inability to communicate in a civil manner warranted a change from joint custody to sole custody (see, Matter of Marino v Marino, 240 AD2d 954, 955; Matter of Taber v Taylor, 238 AD2d 696, 697) and that the best interests of the child will be served by awarding sole custody to respondent (see generally, Eschbach v Eschbach, 56 NY2d 167, 171; Matter of Williams v Williams, 188 AD2d 906, 907). (Appeal from Order of Monroe County Family Court, Miller, J. — Custody.) Present — Denman, P. J., Green, Pine, Hayes and Hurlbutt, JJ.